Exhibit PRESS RELEASE November 14, 2008 For Immediate Release For Further Information Contact: Barry E. Backhaus President and Chief Executive Officer First Federal Bankshares, Inc. 712.277.0222 FIRST FEDERAL BANKSHARES, INC. REPORTS FINANCIAL RESULTS FOR FISCAL FIRST QUARTER Sioux City, Iowa.First Federal Bankshares, Inc. (the “Company”) (Nasdaq Global Market – “FFSX”), the parent company of Vantus Bank (the “Bank”), reported a net loss for the three months ended September 30, 2008, of $798,000, or $0.24 per diluted share, compared to net income of $415,000, or $0.13 per diluted share for the three months ended September 30, 2007.During the most recent quarter, the Company recognized “other than temporary,” also known as “mark-to-market” or “fair value accounting” write downs totaling $1.8 million on the Company’s trust-preferred pooled securities portfolio.Excluding this write down, management estimates the Company would have reported net income of $330,000 or $0.10 per diluted share. Net interest income for three-month period ended September 30, 2008 was $4.5 million compared to $4.1 million for the three-month period ended September 30, 2007.The net interest margin improved 72 basis points to 3.62% for the three months ended September 30, 2008, from 2.90% for the three months ended September 30, 2007.The increase in margin was due to a generally lower interest rate environment that decreased the cost of the Company’s interest-bearing liabilities faster than the yields on interest-earning assets.The margin improvement was partially offset by a decrease in the Company’s average interest-earning assets.Average earning assets for the three months ended September 30, 2008, decreased $67.4 million to $501.7 million as compared to the same period last year.Barry Backhaus, President and Chief Executive Officer, commented, “We are pleased that the Company has experienced increased net interest margins.” Backhaus continued, “The Company benefited from the decrease in the Federal Funds rate that has occurred over the last year.Further declines in this key rate should continue to be favorable for the Company’s net interest margin.” Excluding “other than temporary” write downs, non-interest income totaled $1.5 million for the three months ended September 30, 2008 and 2007.Service charges on deposit accounts increased 32% or $249,000 over the same period last year.Backhaus stated, “We have seen a significant increase in new checking accounts as a result of our name change and brand development initiatives, and additional accounts mean additional revenue through service charges, debit card activity and more." Backhaus continued, "We believe this is proof that those initiatives are beginning to show positive results."The increase in non-interest income from service charges on deposit accounts was partially offset by declines in mortgage banking revenue and income derived from the sale of mutual funds and annuities. Non-interest expense for the three months ended September 30, 2008, decreased $149,000 to $4.9 million as compared to the same period last year.Compensation and benefit expense decreased to $2.6 million for the three months ended September 30, 2008 from $2.8 million for the three months ended September 30, 2007.The decrease in compensation and benefit expense was attributed to a decline in costs associated with the Company’s defined benefit pension plan.In addition, advertising, donations and 4 Exhibit 99.1 public relations expense declined to $222,000 for the three months ended September 30, 2008, as compared to $464,000 for the same period last year.The decrease was attributed to one-time costs associated with the Bank’s name change, brand and image marketing that occurred in the previous year.These decreases in costs were partially offset by an increase in data processing, ATM and debit card transaction costs and an increase in professional, insurance, and regulatory expenses.Data processing, ATM and debit card transaction costs increased to $482,000 for the three months ended September 30, 2008, from $370,000 for the three months ended September 30, 2007.This increase was partially due to the increased number of new checking accounts opened during the last twelve months as compared to the previous year.In addition, the Company has been successful at increasing the number of internet and mobile banking users and the number of debit card transactions has increased. As a result, processing costs to service these channels have increased as compared to the previous year.Professional, insurance, and regulatory expense increased $96,000 to $351,000 for the three months ended September 30, 2008, as compared to the three months ended September 30, 2007.The recent clarifications of the “mark-to-market” or “fair value” accounting rules resulted in the Company incurring additional accounting and consulting costs. The provision for loan losses for the three months ended September 30, 2008, was $713,000.This compared to $21,000 for the quarter ended September 30, 2007.The Company recognized a specific allowance of $700,000 on a loan for the development of commercial properties in Des Moines, Iowa.The project is behind schedule and a recent appraisal revealed a significant decrease in the value of the project.As a result, a specific allowance was warranted. Although the level of non-performing assets has increased to $18.6 million at September 30, 2008 from $6.1 million at September 30, 2007, there was no change when compared to non-performing assets at June 30, 2008.Non-performing assets have increased over the past year as a result of the well-publicized difficulties in the overall markets for commercial and residential real estate. Total assets decreased by $81.2 million, or 13%, to $549.4 million at September 30, 2008, from $630.6 million at September 30, 2007.Deposits totaled $435.8 million, a decrease of $31.4 million, or 7% over the previous year. The
